Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on November 08, 2019 for the patent application 16/677,789.   Claims 1 – 19 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted on November 08, 2019, May 12, 2020 and September 28, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Claim Objections

Claims 7, 9 and 10 are objected to because of the following informalities.  Applicant’s claim language “if” is conditional language, which is not positively recited.  However, the Examiner will take the position that these steps will happen and address the claims as such.  Appropriate corrections are required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 


4.	Claim(s) 1 – 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 19 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable claim 18 and system Claim 19.   Claim 1 recites the limitations of:

( A ) receiving, via a processor, an identification of a giver, a gift, an amount of money to pay for the gift, and a recipient of the gift at a first time, wherein the giver is associated with a giver payment account, comprising a credit payment account or a debit payment account existing prior to the first time, and the recipient is associated with a recipient payment account, comprising a credit payment account or a debit payment account existing prior to the first time, and wherein the giver payment account and the recipient payment account are independent of each other and have no control over each other; 
( B ) associating, via a processor, a policy with the gift, wherein the policy is at least in part giver defined; 
( C ) upon determining, via a processor, that the recipient has initiated, at a second time, which is later than the first time, a qualifying purchase using the recipient payment account according to the policy, intercepting the qualifying purchase to yield an interception; and
( D ) applying, based on the interception, at least a portion of a payment for the qualifying purchase from the giver payment account.
.
These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 18 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 18 and 19.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “applying” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Also, claim 1, limitation ( A ) - ( C ) above in Applicant’s specification para [0081], which discloses “With reference to FIG. 1, an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. The system 100 can include a cache of high-speed memory connected directly with, in close proximity to, or integrated as part of the processor 120. The system 100 copies data from the memory 130 and/or the storage device 160 to the cache for quick access by the processor 120. In this way, the cache provides a performance boost that avoids processor 120 delays while waiting for data. These and other modules can control or be configured to control the processor 120 to perform various actions. Other system memory 130 may be available for use as well. The memory 130 can include multiple different types of memory with different performance characteristics.  It can be appreciated that the disclosure may operate on a computing  device 100 with more than one processor 120 or on a group or cluster of computing devices networked together to provide greater processing capability. The processor 120 can include any general purpose processor and a hardware module or soft­ ware module, such as module 1 162, module 2 164, and module 3 166 stored in storage device 160, configured to control the processor 120 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. The processor 120 may essentially be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. A multi-core processor may be symmetric or asymmetric.“.  Similar arguments apply to claims 18 and 19..

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 18 and 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 18 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 18 and 19 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Claim 18 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter. This claim refer to the use of a signal which is non-statutory matter. Paras [0030], [0084] of the specification state “a cable or wireless signal containing a bit stream and the like, may also be used in the exemplary operating environment.” Thus, the broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, this claim is non-statutory. To overcome this rejection, “non-transitory” may be inserted into the preamble before “computer readable storage device”.


Dependent Claims

Dependent claims 2 – 17 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 17 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 18 and 19 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 17 clearly further define the abstract idea as stated above and claims 2 - 17 further define extra-solution activities such as “wherein associating the policy with the gift further comprises receiving an identification of a merchant at which the qualifying purchase will trigger applying at least a portion of a payment for the qualifying purchase from the giver payment account.” And “wherein the policy governs how payment of at least part of the amount of money to pay for the gift is applied, but does not prevent purchases using the recipient payment account.”.  Furthermore, dependent claims 2 – 17 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 19 are not seen to be statutory.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1 –19 are rejected under 35 U.S.C. 103(a) as being obvious over Patrick Ledbetter et al.  (Pub. # US 2009/0234771 A1 – herein referred to as Ledbetter) in view of Daniel D. Solokl et al. (Pat. # US 6,173,269 B1 – herein referred to as Solokl).

Re: Claim 1, Ledbetter discloses a method comprising: 
receiving, via a processor, an identification of a giver, a gift, an amount of money to pay for the gift, and a recipient of the gift at a first time, wherein the giver is associated with a giver payment account, comprising a credit payment account or a debit payment account existing prior to the first time, and the recipient is associated with a recipient payment account, comprising a credit payment account or a debit payment account existing prior to the first time, and wherein the giver payment account and the recipient payment account are independent of each other and have no control over each other (Ledbetter, Fig. 4, [0020] -  As used herein, the term "payment card" refers to any financial account with transactional activity. A payment card includes, but is not limited to, a credit card, a debit card or a financial account.  And FIG. 4..at step 410 where the recipient/payee "identifies a merchant at a first time by spending at a merchant such as a grocery store", and thereby making a qualifying transaction.); (see FIG. 4..at steps 406 where the payor/giver indicates dollar amount for use at a grocery store (a policy), and 410 where the recipient/payee "identifies a merchant at a first time by spending at a merchant such as a grocery store", and thereby making a qualifying transaction- Hence "the policy" is associated by the processor, and determined to be defined by the payor/giver because of the giver's selection of the merchant);
associating, via a processor, a policy with the gift, wherein the policy is at least in part giver defined (Ledbetter, [0022] -  The present invention enables a payor to transfer money to a payee's payment card account, without requiring an additional payment card or without acquiring the payee's payment card information. According to the present invention, the payee registers a payment card with a service provider. The payee may register one or more payment cards with the service provider. A payor transfers an initial amount of money to the service provider to be given to the payee. The payor also indicates a spending category to the service provider. A spending category may include one or more of an individual point of sale, a chain of stores, or a plurality of businesses in a same industry such as eating/drinking establishments. The payor may choose a single spending category, a combination of categories or all categories.).
However, Ledbetter does not expressly disclose:  
upon determining, via a processor, that the recipient has initiated, at a second time, which is later than the first time, a qualifying purchase using the recipient payment account according to the policy, intercepting the qualifying purchase to yield an interception; and
applying, based on the interception, at least a portion of a payment for the qualifying purchase from the giver payment account.
In a similar field of endeavor, Solokl discloses:
upon determining, via a processor, that the recipient has initiated, at a second time, which is later than the first time, a qualifying purchase using the recipient payment account according to the policy, intercepting the qualifying purchase to yield an interception (Solokl, col. 6, lines 1 - 13 -  The use of the service also prevents the sale of illicit items, such as liquor, non-prescription drugs, or pornography, to teens. The service can inspect a merchant site before it is added to the service's approved list and thereby prevent teen access to undesirable sites or specific products/services on otherwise approved sites. For example, the teen may have access to Amazon.com, but may not purchase any recordings by the Beastie Boys. The service can also intercept a transaction and prevent a sale from proceeding if a particular class of goods is being purchased (as identified, for example, by a key word scan of the teen's purchase order prior to approval). Thus, the service provides both advance sale notification of illicit sales to minors by merchants and post sale notification of illicit sales to minors by merchants.); and
applying, based on the interception, at least a portion of a payment for the qualifying purchase from the giver payment account (Solokl, col. 10, lines 1 – 11 -  While the invention provides a mechanism that enable teen purchases over the Internet, it also provides a financial management tool for the teen. For example, the teen and/or his parents may select an option in his profile that allows a portion of the teen's allowance to be placed into a savings account or into an investment fund. The parent may also require that the teen take online financial courses selected from those provided by the service, prior to releasing funds.).
Therefore, in light of the teachings of Solokl, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ledbetter, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by provide both advance sale notification of illicit sales to minors by merchants and post sale notification of illicit sales to minors by merchants.

Re: Claim 2, Ledbetter discloses the method of claim 1, further comprising:
initiating, at the first time, a transfer of at least part of the amount of money to pay for the gift from the giver payment account to a holding account that is separate from the recipient payment account, wherein applying at least the portion of the payment for the qualifying purchase comprises transferring the at least the portion of the payment from the holding account to a merchant account (Ledbetter, [0027], [0032] -  The payor may transfer the money to the service provider using a third party service provider, e.g., a payment card or an escrow service. For example, the payor may use PayPal® to transfer the initial amount of money to the service provider. The third party may charge a fee to the payor for using the services. Similarly, the service provider may also charge a fee to the payor for using its services. The fee may be a percentage of the initial amount of money. The fee may also be a fixed amount of money. Alternatively, the service provider may charge the usage fee to the payee or to the third party. The service provider may earn an interest on the initial amount of money or an unused portion of the initial amount of money. However, the service provider transfers available funds to the payee in a timely manner once the payee uses the registered payment card for a qualifying purchase.).

Re: Claim 3, Ledbetter discloses the method of claim 1, 
wherein associating the policy with the gift further comprises receiving the amount of money to pay for the gift from the giver payment account (Ledbetter, [0022] -  The present invention enables a payor to transfer money to a payee's payment card account, without requiring an additional payment card or without acquiring the payee's payment card information. According to the present invention, the payee registers a payment card with a service provider. The payee may register one or more payment cards with the service provider. A payor transfers an initial amount of money to the service provider to be given to the payee. The payor also indicates a spending category to the service provider. A spending category may include one or more of an individual point of sale, a chain of stores, or a plurality of businesses in a same industry such as eating/drinking establishments. The payor may choose a single spending category, a combination of categories or all categories.).

Re: Claim 4, Ledbetter discloses the method of claim 1, 
wherein associating the policy with the gift further comprises receiving an identification of a merchant at which the qualifying purchase will trigger applying at least a portion of a payment for the qualifying purchase from the giver payment account (Ledbetter, [0027] -  for identified merchant and applying portions of payment for qualifying purchases ..When the payee uses a payment card registered with the service provider to make a purchase from a Starbucks.RTM. store, thus a qualified purchase, the service provider transfers a portion of the initial amount of money to the payee's registered payment card account. To determine the portion of the initial amount of money to be transferred to the payee's payment card account, the service provider compares the purchase amount to the initial amount of money. If the purchase amount is less than the initial amount of money, the service provider transfers a portion of the initial amount of money equal to the purchase amount to the payee's registered payment card account.).

Re: Claim 5, Ledbetter discloses the method of claim 2, 
wherein the policy comprises at least one of: a class of goods or services, an amount of money, a merchant, a ceiling amount of money, a time frame for use of the gift, one or more recipient payment accounts that when used can trigger a transfer of at least part of the amount of money from the holding account to the one or more recipient payment accounts, and a predetermined period of time in which if all the amount of money to pay for the gift is not used according to the policy, a remainder amount of money is transferred from the holding account to the recipient payment account (Ledbetter, [0022] -  The present invention enables a payor to transfer money to a payee's payment card account, without requiring an additional payment card or without acquiring the payee's payment card information. According to the present invention, the payee registers a payment card with a service provider. The payee may register one or more payment cards with the service provider. A payor transfers an initial amount of money to the service provider to be given to the payee. The payor also indicates a spending category to the service provider. A spending category may include one or more of an individual point of sale, a chain of stores, or a plurality of businesses in a same industry such as eating/drinking establishments. The payor may choose a single spending category, a combination of categories or all categories.).

Re: Claim 6, Ledbetter discloses the method of claim 1, 
further comprising determining, after applying at least a portion of a payment for the qualifying purchase from the giver payment account, whether remaining funds exist according to the policy (Ledbetter, [0031] - The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314.).

Re: Claim 7, Ledbetter discloses the method of claim 6, 
wherein if remaining funds exist, the method further comprises transferring the remaining funds to the recipient payment account according to the policy (Ledbetter, [0031] -  The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314.).

Re: Claim 8, Ledbetter discloses the method of claim 1, 
wherein the qualifying purchase is made independent of any communication to the recipient (Ledbetter, [0029] -  The service provider notifies the payee about the initial amount of money and the spending category (step 108). According to one option, the service provider may notify the payee about an identity of the payor (step 108). For example, the service provider may send a text message or a voice message to the payee's cellular phone or the service provider may send an e-mail to the payee's registered email address to notify the payee. When the payee uses the registered payment card to make a qualified purchase (step 110), the service provider automatically transfers a portion of the initial amount of money to the payee's payment card account (step 112). Aqualified purchase is a purchase that matches the spending category specified by the payor. This transaction is seamless to the store where the payee makes the purchase.).

Re: Claim 9, Ledbetter in view of Solokl discloses the method of claim 1, 
wherein, if applying at least the portion of the payment for the qualifying purchase from the giver payment account does not deplete the amount of money to pay for the gift and yields a remaining gift amount, then after a predetermined period of time in which the recipient payment account is not used for a second purchase according to the policy, then performing one of transferring the remaining gift amount to the recipient payment account and canceling the transfer of the remaining gift amount to the recipient payment account (Solokl, col. 6, lines 1 - 13 -  The use of the service also prevents the sale of illicit items, such as liquor, non-prescription drugs, or pornography, to teens. The service can inspect a merchant site before it is added to the service's approved list and thereby prevent teen access to undesirable sites or specific products/services on otherwise approved sites. For example, the teen may have access to Amazon.com, but may not purchase any recordings by the Beastie Boys. The service can also intercept a transaction and prevent a sale from proceeding if a particular class of goods is being purchased (as identified, for example, by a key word scan of the teen's purchase order prior to approval). Thus, the service provides both advance sale notification of illicit sales to minors by merchants and post sale notification of illicit sales to minors by merchants.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 10, Ledbetter discloses the method of claim 1, 
wherein if applying at least part of the amount of money to pay for the gift yields a remaining amount of money on the gift, the method further comprises, upon use of the recipient payment account to make an additional purchase under the policy, applying the remaining amount of money to the additional purchase (Ledbetter, [0031] -  The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314.).

Re: Claim 11, Ledbetter discloses the method of claim 1, 
wherein the policy governs how payment of at least part of the amount of money to pay for the gift is applied, but does not prevent purchases using the recipient payment account (Ledbetter, [0033] -  The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314.).

Re: Claim 12, Ledbetter discloses the method of claim 1, 
further comprising notifying the recipient of at least one of the giver, the amount of money to pay for the gift, an existence of the gift, and a condition of the policy that will trigger application of the gift (Ledbetter, [0029] -  A payee account to a payee's payment card account. registers a payment card with the service provider (step 102). The payor transfers an initial amount of money to the service provider to be given to the payee (step 104). The payor further indicates a spending category, an individual point of sale, a chain of stores, or a plurality of businesses in a same industry such as eating/drinking establishments to the service provider for which the payee may spend a portion of the initial amount of money (step 106). The service provider notifies the payee about the initial amount of money and the spending category (step 108). According to one option, the service provider may notify the payee about an identity of the payor (step 108). For example, the service provider may send a text message or a voice message to the payee's cellular phone or the service provider may send an e-mail to the payee's registered email address to notify the payee. When the payee uses the registered payment card to make a qualified purchase (step 110), the service provider automatically transfers a portion of the initial amount of money to the payee's payment card account (step 112). Aqualified purchase is a purchase that matches the spending category specified by the payor. This transaction is seamless to the store where the payee makes the purchase.).

Re: Claim 13, Ledbetter discloses the method of claim 1, 
further comprising notifying the recipient of at least one of the gift, the amount of money to pay for the gift, the recipient payment account that is to be used to redeem the gift, and a merchant at which a purchase using the recipient payment account will redeem the gift (Ledbetter, [0031] -  The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314.).

Re: Claim 14, Ledbetter discloses the method of claim 1, further comprising, 
after intercepting the qualifying purchase, sending a notification to the giver that at least part of the amount of money to pay the gift was applied for the qualifying purchase (Ledbetter, [0031] -  The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314.).

Re: Claim 15, Ledbetter discloses the method of claim 14, 
wherein the notification comprises at least one of a description of an object of the qualifying purchase, a purchase time, a purchase date, and a merchant (Ledbetter, [0031] -  The payor transfers an initial amount of money, $100, to the service provider to be given to the payee (step 304). The pavor also indicates a chain of stores. e.g.• Burger King.RTM.• to  the service provider for which the payee may spend $100 given by the payor (step 306). The service provider notifies the payee of the $100 that can be spent at Burger King.RTM. stores (step 308). Upon the request of the payor, the service provider may also notify the payee of the identity of the payor (step 308). However, the payor may chose to remain anonymous. When the payee uses the registered payment card to make a purchase of $10 from a Burger King.RTM. store (step 310), the service provider identifies the qualified transaction on the payee's payment card transaction history and automatically transfers $10 to the payee's registered payment card account (step 312). The service provider also notifies the payee of the transaction of $10 (step 312). For example, the service provider may send a text message or a voice message to the payee's cellular phone or an email to the payee's email address indicating that the payee has been reimbursed for $10 spent at the Burger King.RTM.. According to one option, the service provider may also notify the payee of the remaining balance, e.g. $90 (step 314).

Re: Claim 16, Ledbetter discloses the method of claim 2, 
wherein the policy manages applying the at least part of the amount of money for the gift according to whether a respective account of the giver payment account and the recipient payment account is a credit card account or a debit card account (Ledbetter, [0005], [0020] -  there is a need for fast and efficient transfer of money from a giftor's bank account or payment card account to a giftee's bank account or payment card account while giving the giftor the ability to specify a spending category…  As used herein, the term "payment card" refers to any financial account with transactional activity. A payment card includes, but is not limited to, a credit card, a debit card or a financial account.).

Re: Claim 17, Ledbetter discloses the method of claim 1, further comprising: 
identifying a plurality of recipient debit payment accounts; and upon use of the recipient payment account from one of the plurality of recipient debit payment accounts to initiate the qualifying purchase, applying the amount of money to pay for the gift to the qualifying purchase in a manner associated with the one of the plurality of recipient debit payment accounts (Ledbetter, [0005], [0020]  -  there is a need for fast and efficient transfer of money from a giftor's bank account or payment card account to a giftee's bank account or payment card account while giving the giftor the ability to specify a spending category…  As used herein, the term "payment card" refers to any financial account with transactional activity. A payment card includes, but is not limited to, a credit card, a debit card or a financial account.).

Re: Claim 18, Claim 18 is an apparatus claim corresponding to method claim 1.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claims 1.

Re: Claim 19, Claim 19 is a system claim corresponding to method claim 1.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696